RECEIVED IN                            l^/Z^ZT^
   COURT OF CRIMINAL   APPEALS
                                                                _     FILED IN
         JAN 02     2?i5         10: Cour^&ffainQlippftats      14th COURT OFAPPEALS
                                                                    HOUSTON, TEXAS


      Abehftcosm ^lerk-                  aLTmi                      DEC 17 20W
                                           Al                   CHRISTOPHER A. PRINE
                                                                      "Clerk
        FILED lis                IfotasJ^
COURT tfrCRlMWAi;

^"—-JAN~O220il5
                     "ffi ftpp^rJ ,^m the '?&7* hi«k/ct ^uff
                                                   -/:
    Abel Acosta,
                   '**.          Trial Cm A (au<e [Mo.152.?W

                                 ^.UicolasTWar Spn&f)7J)S(&£<=> hm£ir^...QJJiLL
                     rWrK Ox*nfy ^iboW. a Igg Warr, fad pen sifhrn
                    hit Inr Zvpnti [jft %uifiuld like h±i/e a(PP,



                    %£_-OchC£rt^^
                    pnijtink) ite. X/amjiH life V q<1jfaong-1 cons^fs_c£ his.


                    (JAflAy Riii4~7j ^r...on .the'fttjfa'a^jol^^podifJjj^^
                     Wi*^iJCumL^^
                    •but, of Ihi cquffs riiscf^h^ ,XaJouM \)h o mp.L^ol

                    Ik. ten. seWw) k(€ 3g^,. .. .;. • . • :^.... ..__,__
u
    Lili^!,-JIlJo^i_tuUd-0-Q34i^-d£i4J-2^-^



                IMCLkllaM-^i-QO^i-^-
                   iMc^Sud-ei^^iiSOKS
                                             STATE OF TEXAS
                           BOARD OF PARDONS AND PAROLES


November 21, 2014


Nicolas Bustos
Harris County Jai!
1200 Baker Street
Houston, Texas 77002

Dear Bustos:


This is to acknowledge receipt of your correspondence dated August 06, 2014.

Since your case is on appeal, you will not be transferred into TDCJ.



Melissa Doolan
Huntsville IPO




                       Huntsville Institutional Parole Office, 1650 7th St., Huntsville, Texas 77320
                     Phone (936) 291-2106 Fax (936)437-5543 Offender Status Line: 1-800-535-0283